Citation Nr: 1317634	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  08-16 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for depressive disorder and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from October 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran's claim was previously before the Board and remanded in July 2011.  To the extent necessary, all additional development directed by the Board has been completed.  While, in July 2011, the claims were separated into two issues, the Board has opted to recharacterize them as one issue, since they will both be granted as a part of the service-connected posttraumatic stress disorder (PTSD).

The Veteran's virtual claims file contains evidence not already associated with the paper claims file that was considered by the RO when it readjudicated the appeal in the June 2012 supplemental statement of the case.


FINDING OF FACT

Depressive disorder and anxiety are a part of the Veteran's service-connected PTSD.


CONCLUSION OF LAW

PTSD with depressive disorder and anxiety was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the full grant of the benefit sought on appeal, the Board finds that any discussion of the duties to notify and assist is unnecessary, since any deficiency found is considered harmless error.

The Veteran contends that he has depressive disorder and anxiety that are due to service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Since none of the diagnoses claimed herein are enumerated chronic diseases or part of a psychosis, the provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The medical evidence of record shows consistently that the Veteran was diagnosed as having and treated for depression, depressive disorder, or major depression, alongside his PTSD since March 2007.

Three VA examination reports, dated in October 2008, September 2009, and December 2009 (two of which were prepared by the same provider) reveal opinions that the Veteran's depressive disorder was due to his general medical condition, specifically his neuralgia and neuropathy, which are not subject to service connection.

In August 2011, the Veteran underwent another VA examination, during which the examiner diagnosed PTSD, chronic, with depression, not otherwise specified.  The examiner indicated that the depressive symptomatology was intertwined with the symptoms of PTSD and could not be separated without resorting to speculation.  The symptoms did not meet the criteria for a mood disorder secondary to the general medical condition.  The depression, not otherwise specified, is inseparable from and, therefore, caused by the PTSD.

The Board finds no reason to favor the opinions of the two examiners that provided opinions in October 2008, September 2009, and December 2009 over the one provided in August 2011.  The August 2011 opinion is reasoned, explained, and based upon an accurate review of the claims file and examination of the Veteran.  The examiner opined that the depressive disorder was a part of the PTSD, and the Board finds no rational basis to accord more probative value to one opinion over the other.  The Board also notes that the disorders may not be separately rated as such would violate 38 C.F.R. § 4.14 (2012).

Therefore, the Board finds that service connection should be granted for depressive disorder as a part of the Veteran's service-connected PTSD.

In addition, while the Veteran raised a claim of entitlement to service connection for anxiety disorder, none of the medical evidence of record contains such a separate diagnosis.  In the only competent opinion provided, the August 2011 VA examiner explained that, while anxiety symptoms did not support a separate diagnosis, they were due to the Veteran's PTSD, which is, itself, an anxiety disorder.  There is no competent opinion of record suggesting otherwise.  Therefore, anxiety is also granted as a part of the Veteran's PTSD.

The Board is obligated to address all psychiatric disabilities reasonably raised by the record, Clemons v. Shinseki, 23 Vet. App. 1 (2009), and notes that one VA outpatient treatment record dated in March 2007 contains a diagnosis of mood disorder, not otherwise specified, and one VA outpatient treatment record dated in September 2008 reveals a diagnosis of cognitive disorder.  With regard to the diagnosis of a mood disorder, the claim of entitlement to service connection for depressive disorder has been granted as a part of the Veteran's PTSD, and there is no lay or medical evidence of record suggesting the presence of a mood disorder other than depressive disorder.  The August 2011 VA examiner specifically stated that the Veteran's symptoms did not meet the criteria for any other mood disorder that could be attributed to the Veteran's non-service-connected general medical condition.

As to the single diagnosis of cognitive disorder, there was no explanation provided in this record, the disorder was never again diagnosed either during treatment or on VA examination, and the Veteran has not contended that he has a cognitive disorder.  Therefore, consideration of this diagnosis for service connection is not appropriate.

Thus, entitlement to service connection for PTSD with depressive disorder and anxiety is granted.


ORDER

Service connection for PTSD with depressive disorder and anxiety is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


